IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
COLLABS9, LLC,

Plaintiff/ Counterclaim
Defendant,

V. : C.A. NO. N16C-12-032 MMJ CCLD

EN POINTE TECHNOLOGIES SALES,
LLC and PCM, INC.,

Defendants/Counterclaim Plaintiffs/
Third-Party Plaintiffs.

EN POINTE TECHNOLOGIES SALES,
LLC and PCM, INC.,

Counterclaim Plaintiffs/Third-Party
Plaintiffs,

Vv.

COLLAB3S, LLC and ATTIAZAZ
MUNAWAR DIN,

Counterclaim Defendant and

Submitted: May 5, 2020
Decided: May 15, 2020

On The PCM Parties’ Motion for Entry of an Order Governing the Production and
Exchange of Confidential and Highly Confidential Information
ORDER

The Court has reviewed the Motion, Opposition and Cross-Motion. The Court
finds that a two-tiered confidentiality order will not create severe obstacles for the
parties and their counsel. Additionally compelling circumstances warrant protection of

certain highly confidential information.

To ensure that counsel] are able to fully consult with their clients, the Court directs
the parties to confer and submit a proposed order incorporating a provision permitting
counsel to share Highly Confidential information with one or more select client

liaisons.

IT IS SO ORDERED.

 

 

The Hoftorable Mary M. Johnston